ORDER

PER CURIAM.
Maurice Campbell appeals from convictions for four counts of robbery in the first degree in the Circuit Court of St. Louis City. Section 569.020 RSMo 1994. He was sentenced to twenty years imprisonment in the Missouri Department of Corrections for count I, ten years on count III, ten years on count IV to run concurrent and twenty years on count V to run consecutive for a total of forty years. This appeal is consolidated with an appeal from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment of conviction is affirmed in accordance with Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16(b).